Citation Nr: 0205832	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  00-16 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling.

(The issues entitlement to service connection for arthritis 
of the knees, and of entitlement to increased ratings for 
chondromalacia of the right knee, chondromalacia of the left 
knee, and residuals of a right ankle sprain will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from April 1967 to June 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2000 by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  A hearing was held at the RO before the 
undersigned Member of the Board in August 2001.

The Board is undertaking additional development on the issues 
of entitlement to service connection for arthritis of the 
knees and increased ratings for chondromalacia of the right 
knee, chondromalacia of the left knee, and residuals of a 
right ankle sprain pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing those issues.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of 
entitlement to an increased rating for hypertension has been 
obtained, and the VA has satisfied the duty to notify the 
veteran of the law and regulations applicable to that claim 
and the evidence necessary to substantiate the claim.

2.  The veteran's hypertension is not manifested by diastolic 
pressure which is predominately 110 or more; or systolic 
pressure which is predominantly 200 or more.


CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent 
for hypertension are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matter: Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim for an 
increased rating for hypertension.  The Board concludes the 
discussions in the rating decision, the statement of the case 
(SOC), the supplemental statements of the case (SSOCs) and 
letters sent to the veteran informed him of the information 
and evidence needed to substantiate the claim and complied 
with the VA's notification requirements.  The RO also 
supplied the veteran with the applicable regulations in the 
SOC and SSOCs.  The basic elements for establishing an 
increased rating have remained unchanged despite the change 
in the law with respect to duty to assist and notification 
requirements.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of that issue has been obtained.  The 
veteran has had a hearing.  All available relevant evidence 
identified by the veteran was obtained and considered.  The 
veteran has been afforded a disability evaluation examination 
by the VA to assess the severity of his hypertension.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Background Information

The Board has considered the full history of the veteran's 
service-connected hypertension.  The veteran's service 
medical records show that he was seen on numerous occasions 
for treatment of high blood pressure, and was placed on 
medication to control it. 

Upon separation from service, the veteran filed a claim for 
disability compensation.  The report of a disability 
evaluation examination conducted by the VA in December 1975 
shows that hypertension was not found.  In a rating decision 
of January 1976, the RO granted service connection for 
hypertension, and assigned a noncompensable rating.  

The veteran was afforded another examination by the VA in 
July 1978.  The report shows that he had essential 
hypertension which was mild to moderate.  In a decision of 
August 1978, the RO increased the rating to 10 percent.  It 
has remained at that level since that time.

In October 1999, the veteran requested an increased rating 
for his service-connected hypertension.  The RO denied that 
request, and the veteran perfected this appeal.  

III. Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate Diagnostic Codes identify the various 
disabilities.

The Board notes that the applicable diagnostic code was 
revised effective January 12, 1998.  See 62 Fed. Reg. 65, 
207-224 (December 11, 1997).  Because the veteran filed his 
claim after that date, only the current version of the 
diagnostic code is for consideration.  Under 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 a 10 percent rating is 
warranted for diastolic pressure predominantly 100 or more, 
or; systolic pressure predominantly 160 or more, or; for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.

A 20 percent rating is warranted if the diastolic pressure is 
predominantly 110 or more; or the systolic pressure is 
predominantly 200 or more.  A 40 percent rating is warranted 
if the diastolic pressure is predominantly 120 or more.  A 60 
percent rating is warranted if the diastolic pressure is 
predominantly 130 or more.

IV.  Analysis

The medical evidence which pertains to the current severity 
of the veteran's hypertension includes numerous VA medical 
treatment records.  A VA record dated in June 2000 shows that 
the veteran's blood pressure was 161/91.  The examiner noted 
that the veteran's blood pressure was not adequately 
controlled, but that the veteran requested three months 
before any additional medication be added as he was planning 
to be more consistent with exercise, weight loss, and dietary 
modifications.  

Another record dated in June 2000 reflects a blood pressure 
reading of 127/84.  A record dated in July 2000 shows a 
reading of 155/98.  In September 2000, his blood pressure 
reading was 161/85.  Another VA record dated in September 
2000 shows a reading of 155/85.  In October 2000, his blood 
pressure was 177/76.  

A VA treatment record dated in December 2000 shows that the 
veteran's blood pressure reading was 173/90.  A record dated 
in March 2001 shows that it was 159/87.  The treating 
physician stated that the hypertension was not adequately 
controlled and added a medication and recommended lifestyle 
modifications.  A VA record dated in May 2001 shows that the 
blood pressure reading was 144/90.  

The evidence also includes the report of a hypertension 
examination conducted by the VA in December 1999 which shows 
that the veteran gave a history of having hypertension since 
he developed it in service around 1971 to 1972.  He was on 
Verapamil which had been increased.  He reportedly had no 
problems with his hypertension, no symptoms from it, and had 
never had a heart attack.  The veteran was short of breath on 
exertion when he climbed a flight of stairs, but he was 
extremely obese.  He had some chest pains, but they occurred 
at rest or with activity, and were not typical of anginal 
pain.  The veteran had 1+ edema of the lower extremities, but 
the examiner thought that this was not due to heart failure.  
The veteran had no known kidney disease, and had never had a 
stroke or heart attacks.  He got around pretty well.  He 
could walk half a mile, but he had to stop and rest a little 
bit.  He did not get terribly short of breath.  He could only 
go up one flight of stairs before being short of breath.  

Physical examination revealed that the veteran weighed 300 
pounds.  His blood pressure readings were 150/90, 148/92, and 
150/92.  His pulse was 60 and regular.  His heart was not 
enlarged, and the rhythm was regular with no murmurs.  His 
lungs were clear to auscultation and percussion.  His abdomen 
was obese.  He had 1+ edema of his lower extremities and some 
swelling of his ankles from arthritis, but the 1+ edema was 
certainly minimal.  

The impressions were (1) essential hypertension, which seems 
to be stable on medication; and (2) gross obesity, which may 
aggravate his hypertension.  The examiner stated that he did 
not think that the veteran had true heart disease, but that 
he was going to get a stress electrocardiogram (EKG or ECG) 
to see if the veteran showed any change.  He noted that the 
veteran's chest pain and shortness of breath were too vague 
for the examiner to make a diagnosis without those tests.

The report of a stress test conducted by the VA in December 
1999 shows that the veteran's functional capacity was normal.  
His heart rate response to exercise was appropriate.  His 
blood pressure response was exaggerated.  He had no chest 
pain, and no arrhythmias.  There were no ST changes.  Resting 
ECG was normal.  The conclusions were that the veteran 
reached the target heart rate.  He had no chest pain.  ECG 
showed T-wave inversions in the lateral and inferior leads.  
There were no specific findings.  The max METS was 8.5.  

Finally, the veteran testified in support of his claim for an 
increased rating during a hearing held before the undersigned 
Member of the Board in August 2001.  The veteran stated that 
his blood pressure was not adequately controlled by the 
medication that he took.  He said that the top number was 
usually about 160.  He said that the lower number was 
normally under 100, but did rise up to 100 when he had dental 
work done.  He said that his doctor had recently put him on 
an additional pill because his pressure was too high.  

After considering all the evidence, the Board finds that the 
veteran's hypertension is not manifested by diastolic 
pressure which is predominately 110 or more, or systolic 
pressure which is predominantly 200 or more, as contemplated 
for a rating in excess of 10 percent.  The medical evidence 
shows that the readings have consistently been below those 
levels.  The Board also notes that the veteran's own 
testimony is to the effect that the blood pressure readings 
are usually below the levels contemplated for a higher 
rating.  Accordingly, the Board concludes that the criteria 
for a disability rating higher than 10 percent for 
hypertension are not met. 

The Board notes that in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).  However, the Board believes that the regular 
schedular standards applied in the current case adequately 
describe and provide for the veteran's symptoms and 
disability level.  The record does not reflect a disability 
picture that is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability.  
The Board does not find that the veteran's case is outside 
the norm so as to warrant consideration of the assignment of 
an extraschedular rating.  It is noted that the evidence does 
not show hospitalization due to hypertension nor has there 
been any showing of marked interference with employment due 
specifically to hypertension.  Therefore, referral of this 
matter for consideration under the provisions of 38 C.F.R. 
§ 3.321 is not warranted.  See Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995), and Floyd v. Brown, 9 Vet. App. 94-96 
(1996).  The RO came to this same conclusion in the July 2000 
statement of the case.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the United States Court of Appeals for Veterans 
Claims (Court) clarified that, although the Board does not 
have jurisdiction to assign an extraschedular rating in the 
first instance, it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1).  


ORDER

An increased rating for hypertension, currently rated as 10 
percent disabling, is denied.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

